Citation Nr: 1514762	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 5, 2011 for the award of service connection for bilateral hearing loss, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A, to include on the basis of clear and unmistakable error (CUE) in the December 2003 rating decision.


REPRESENTATION

Appellant represented by:	Vanessa Ellerman, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to August 1946 and died in January 2012.  The appellant is his surviving spouse.  The appellant is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A.           § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned a 70 percent rating, effective October 5, 2011.  

The Board notes that in approximately February 2012, the RO received notice from the appellant of the Veteran's death in January 2012.  That same month, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation).  She also filed a VA Form 21-601 (Application for Accrued Amounts Due to a Decreased Beneficiary) in April 2012.  In May 2013, the RO found that the appellant was a substitute claimant and informed her of this determination in a May 2013 letter.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).  As it was here, such request must be filed no later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a). . . ."  Id.

In March 2014, the Board denied the appellant's claim of entitlement to an earlier effective date for bilateral hearing loss, for the purpose of accrued benefits, to include on the basis of CUE.

Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In November 2014, pursuant to a Joint Motion for Remand (JMR), CAVC vacated the 2014 Board denial and remanded the claim to the Board for action consistent with the terms of the JMR.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was denied by the RO in a December 2003 rating decision and an appeal as to this claim was not perfected.

2.  On October 5, 2011, the RO received the Veteran's request to reopen a claim for service connection for bilateral hearing loss, claimed as a hearing disability.

3.  The appellant is the Veteran's surviving spouse and was determined to be a substitute claimant to continue his pending claim and appeal to completion by the RO in approximately May 2013. 

4.  At the time of the Veteran's death in January 2012, he did not have a pending claim of CUE in the December 2003 rating decision.


CONCLUSION OF LAW

The claim for an effective date earlier than October 5, 2011, for the award of service connection for bilateral hearing loss, for accrued benefits purposes based on substitution in a pending claim, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.160, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

As regards to the earlier effective date claim, the appellant and her attorney have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Prior to the Veteran's death, he had filed a claim for service connection for bilateral hearing loss.  However, before this issue was decided by the RO, the Veteran died in January 2012.   The appellant filed an Application for Dependency and Indemnity Compensation (VA Form 21-534) in February 2012 and an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-6010) in April 2012.  The filing of VA Form 21-534 was accepted as a claim for accrued benefits and as a substitution request.  See Veterans Benefits Administration (VBA) Fast Letter 10-30 (Aug. 10, 2010).

The provisions of 38 U.S.C.A § 5121A allows for a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits any living person who would be eligible to receive accrued benefits, to process any pending claim if a Veteran dies prior to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing any pending claim to completion.  38 U.S.C.A. § 5121A.   A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

In May 2013, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.  The Veteran died in January 2012 during the pendency of the appeal.  The record contains credible evidence that the appellant was married to the Veteran at the time of his death and the appellant has submitted a timely claim for accrued benefits.

II.  Earlier Effective Date

The appellant seeks an effective date earlier than October 5, 2011 for the award of service connection for bilateral hearing loss.  Specifically, she contends that the RO committed CUE in the unappealed December 2003 rating decision, which had denied service connection for bilateral hearing loss, and that an effective date of June 2003, the date of the Veteran's original claim for service connection, is warranted. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.       § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

In this case, the Veteran's claim for service connection for bilateral hearing loss was previously denied by the RO in a December 2003 rating decision and an appeal as to this decision was not perfected.  The appellant does not contend, and the evidence does not otherwise show, that the Veteran submitted a request to reopen the claim subsequent to the issuance of the March 2004 statement of the case (SOC) and prior to October 5, 2011, date of receipt of his request to reopen the claim.  In fact, there were no submissions received by VA after the March 2004 SOC and before the receipt of the October 5, 2011 request to reopen a claim for service connection for bilateral hearing loss.  As service connection for bilateral hearing loss has been granted effective from October 5, 2011, there can be no earlier effective date for service connection for bilateral hearing loss in the absence of a collateral attack on the finality of the RO's denial of the claim.

As regards to the appellant's contention that there was CUE in the December 2003 rating decision, the Board notes that a pending CUE claim by a deceased beneficiary can be the basis for an accrued benefits claim.  An accrued benefits claim is derivative in nature.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with its decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300. 

The appellant, through her representative, has argued that there was a pending claim for CUE at the time of the Veteran's death in January 2012, citing a statement submitted in January 2012 in which the issue of CUE was raised.  Specifically, the appellant argues that the claim for CUE was facsimiled to the RO on January 9, 2012, and that later that day, the Veteran died.  See Appellate Brief, January 2015.  In its prior denial, the Board found that, although the document contained an internal date of January 6, 2012, which was three days prior to the Veteran's death, the document was stamped as received by the VA January 10, 2012, the day after the Veteran's death.  Thus, the Board concluded that there was no pending claim at the time of the Veteran's death.

In the JMR, the parties agreed that the Board did not provide adequate bases for its decision that the document was received the day after the Veteran's death.  Specifically, the JMR found that the Board failed to address a "Communication Result Report," dated January 9, 2012, that showed that the Veteran's claim of CUE had been received January 9, 2012, the day of the Veteran's death.  The Board was ordered to address this issue and reconsider whether the Veteran's CUE claim was received prior to his death and, therefore, pending at the time of death.

The Board has reviewed the record, to include the "Communication Result Report" as instructed by the JMR, and, nevertheless, concludes that the Veteran did not have a pending claim for CUE at the time of his death.  The "Communication Result Report" shows that six pages were received by the RO on January 9, 2012 at 1:32 p.m.  However, the Veteran's death certificate shows that the Veteran died at 9:56 a.m. that day.  Thus, the facsimile containing the claim of CUE was received three hours and thirty six minutes after the Veteran had died.  Based on these facts, the Board concludes that there was not a pending claim for CUE at the time of the Veteran's death.  Therefore, as the Veteran did not have a pending claim for CUE at the time of his death, the appellant cannot as a matter of law, present such a claim in the context of an application for accrued benefits or as a substitute claimant.

A surviving spouse can present or appeal a claim of CUE in a prior denial for purposes of obtaining benefits in her own right.  For example, she could seek to revise a prior denial for purposes of supporting her own claim of entitlement to service connection for the cause of death.  However, the Federal Circuit has made clear that a survivor has no standing to request review of a decision affecting the disability benefits of a veteran on the ground of CUE, as the survivor was not the disability benefits claimant.  See Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999).  The potential for mischief in allowing a survivor to present a CUE claim as to any and every decision which was adverse to the veteran during his or her lifetime is obvious.  While a substitute claimant may submit additional evidence in support of a pending claim as the record remains open for the submission and development of any additional pertinent evidence, such a substitute claimant may not add issues or expand a claim.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The appellant is therefore without standing to raise the matter of CUE as to the December 2003 rating decision.

The appellant's attorney also argues that VA misapplied federal case law in denying the appellant's accrued benefits claim based on CUE and cited to Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) in support of her contention.  Specifically, she argues that the facts of that case were "strikingly similar" to the instant case as VA had reopened previously denied claims and awarded service connection, that VA used the date each veteran filed his application to reopen as the effective date, and that each veteran had claimed the prior denials contained CUE.  However, in Reeves, the veteran died after the issuance of the applicable Board decision adjudicating a claim of CUE but before the issuance of the Federal Circuit decision and involved the rules for substitution at the Federal Circuit.  In short, the Reeves case involved a Federal Circuit appeal as to the denial of a claim for CUE that had been denied by the Board (and affirmed by the Court) during that veteran's lifetime as opposed to the initial raising of a claim for CUE after the Veteran's death, as is the case here.  This argument is therefore without merit.

In her July 2013 substantive appeal, the appellant's representative also argued that VA erred by not considering the appellant's April 2012 claim for accrued benefits as a request to substitution.  She further contends that the requirement to file for substitution within one year after the Veteran's death was merely a "claims-processing rule and [had] no jurisdictional consequences."  However, in a May 2013 administrative determination, the RO found that the appellant was a substitute claimant for the Veteran.  This argument is therefore without merit.

For all the foregoing reasons, the Board finds that the claim for an effective date prior to October 5, 2011, for the award of service connection for bilateral hearing loss must be denied.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for service connection for bilateral hearing loss, earlier than to October 5, 2011, is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

Entitlement to an effective date earlier than October 5, 2011 for the award of service connection for bilateral hearing loss, for accrued benefits purposes based on substitution in a pending claim, to include on the basis of CUE in December 2003 rating decision, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


